


Exhibit 10.4

COMMERCIAL LEASE
AGREEMENT

AMB PROPERTY II, L.P.
Landlord

AND

CORPORATE PC SOURCE
Tenant


--------------------------------------------------------------------------------


STANDARD INDUSTRIAL LEASE AGREEMENT Property Address:       659-699 Supreme
Drive                                             Bensenville, Illinois 60106  
NET ESCROW         Execution Copy Date:  May 11, 2004  



LEASE AGREEMENT

THIS LEASE AGREEMENT, made and entered into by and between, AMB PROPERTY II,
L.P., a Delaware limited partnership, or its assigns, hereinafter referred to as
“Landlord”, and CORPORATE PC SOURCE, an Illinois corporation, hereinafter
referred to as “Tenant”;

WITNESSETH:

1.     PREMISES AND TERM. In consideration of the mutual obligations of Landlord
and Tenant set forth herein, Landlord leases to Tenant, and Tenant hereby takes
from Landlord the Premises situated within the Village of Bensenville, County of
DuPage, State of Illinois, more particularly described and depicted on Exhibit
“A” attached hereto and incorporated herein by reference, commonly known as
659-699 Supreme Drive, and consisting of approximately 69,960 square feet (the
“Premises”), contained within a building consisting of approximately 85,326
square feet (the “Building”) to have and to hold, subject to the terms,
covenants and conditions in this Lease. The term of this Lease shall commence on
the “Commencement Date” hereinafter set forth and shall end on the day prior to
the date that is sixty (60 months after the Rent Commencement Date (as defined
below).

        The Commencement Date shall be March 31, 2004, at which time Tenant
shall have the right to access the Premises, at no cost to Tenant, for the sole
purpose of planning for occupancy as long as Tenant has furnished Landlord with
the required insurance certificates and first month’s payment of Base Rent and
escrow charges owed under Paragraph 2C, below; Tenant expressly acknowledges
that during this limited access period, Tenant shall be prohibited from bringing
any inventory, personal property or equipment into the Premises, performing any
improvements or operating at the Premises in any manner, and Tenant shall access
the Premises in a manner that avoids interference with Landlord’s performance of
the Landlord Improvements (as defined below). Tenant shall have the full use and
possession of the Premises on the date that the Landlord Improvements are
substantially completed (as defined below)(the “Substantial Completion Date”),
at which time Tenant shall be responsible for the payment of the escrow charges
owed under Paragraph 2C, below and utility charges. Tenant’s obligation to pay
Base Rent shall commence on the Substantial Completion Date (also known as the
“Rent Commencement Date”). As used herein, the term “substantially completed”
shall mean, that in the opinion of the architect that prepared the plans
pertaining to the Landlord Improvements (the “Architect”), such Improvements
have been completed in accordance with the requirements of this Lease, subject
only to completion of minor punch list items. As soon as the Landlord
Improvements have been substantially completed, Landlord shall notify Tenant in
writing that the Substantial Completion Date has occurred. In the event Tenant,
its employees, agents or contractors cause construction of the Landlord
Improvements to be delayed, the Substantial Completion Date shall be deemed to
be the date that, in the opinion of the Architect, substantial completion would
have occurred if such delays had not taken place. The parties estimate that the
Substantial Completion Date shall be between May 1, 2004 and May 15, 2004, but
in no event will the Substantial Completion Date be before May 1, 2004.

        After the Substantial Completion Date, Tenant shall have the right to
notify Landlord it has have moved into the Premises and request a payment in the
amount of Sixty-Four Thousand Five Hundred and 00/100 Dollars ($64,500.00)
representing costs associated with moving into the Premises (the “Relocation
Payment”). The Relocation Payment shall be paid to Tenant within ten (10)
business days after receipt of the foregoing notice.

        Tenant acknowledges that, subject to Tenant’s review and approval of the
Landlord Improvements, (A) it has inspected and accepts the Premises in its
as-is, where-is condition, with all faults, (B) the Building and improvements
comprising the same are suitable for the purpose for which the Premises are
leased, (C) the Premises are in good and satisfactory condition, and (D) no
representations as to the repair of the Premises, nor promises to alter, remodel
or improve the Premises have been made by Landlord (unless otherwise expressly
set forth in this Lease). Landlord cannot, using good faith efforts, deliver
possession of the Premises prior to the estimated Substantial Completion Date
above recited, Landlord shall not be deemed to be in default hereunder nor in
any way liable to Tenant because of such failure, and Tenant agrees to accept
possession of the Premises at such time as Landlord is able to tender the same,
which date shall thenceforth be deemed to be the “Substantial Completion Date”.
After the Substantial Completion Date, Tenant shall, upon demand, execute and
deliver to Landlord a letter of acceptance of delivery of the Premises and the
parties shall execute a certificate confirming the Substantial Completion Date
the Rent Commencement Date, the Termination Date and the Option Date (each as
defined in Paragraph 27, below), the date of Lease expiration and the Base Rent
schedule.

        Notwithstanding the foregoing, Landlord, at its sole cost and expense
(except as provided below), shall perform the following improvements to the
Premises and deliver the same in good repair and working order prior to the
Substantial Completion Date (collectively, the “Landlord Improvements”):

  • Construction of approximately 8,000 square feet of new office space in
accordance with attached Exhibit “A”.


  • Construction of an approximately 4,000 square foot configuration room in
accordance with attached Exhibit “A”.


  • Upgrade electrical power in the Premises to 1200 AMP service.


  • Providing striping for an additional twenty-five (25) parking spaces in the
parking lot in the area identified on attached Exhibit “A”.


  • Installation of handicap ramp in the area shown on attached Exhibit “A”.


  • Installation of riser and stand pipes.


        In the event the cost to Landlord of performing the Landlord
Improvements (excluding the cost of installing the handicap ramp, riser and
stand pipes) exceeds Five Hundred Thirty-Five Thousand and 00/100 Dollars
($535,000.00) (the “Estimate”), Tenant shall be responsible for reimbursing
Landlord for such excess costs, which shall be amortized over the term of the
Lease at a rate of ten percent (10%) and paid to Landlord on a monthly basis at
the same time as Base Rent is paid. In the event the cost to Landlord of
performing the Landlord Improvements (excluding the cost of installing the
handicap ramp, riser and stand pipes) is less than the Estimate, Tenant shall
have the right to utilize the difference in costs (the “Credit”) for the
performance of improvements to the Premises that are reasonably approved in
advance by Landlord. Tenant shall in a timely manner pay all costs and expenses
for such improvements directly to the contractors performing such improvements.
At such time as Tenant presents Landlord with verifiable evidence that the
contractors performing the Tenant Improvements have been fully paid, Landlord
shall reimburse Tenant for costs it has incurred, up to the amount of the
Credit.

2.     BASE RENT, SECURITY DEPOSIT AND ESCROW PAYMENTS.

        A.        Tenant agrees to pay to Landlord rent for the Premises, in
advance, without demand, deduction or set off, at the following rates:


Time Period

Commencement Date through day
prior to Rent Commencement Date Monthly Base Rent


No charges owed by Tenant             Months 1-14 following Rent Commencement
Date   $32,065.00     Months 15-26 following Rent Commencement Date   $33,027.00
    Months 27-38 following Rent Commencement Date   $34,018.00     Months 39-50
following Rent Commencement Date   $35,038.00     Months 51-62 following Rent
Commencement Date   $36,089.00  


--------------------------------------------------------------------------------




        The first such monthly installment covering the first month after the
Rent Commencement Date, plus the other monthly charges set forth in Paragraph 2C
below for such time period, shall be due and payable on or before the execution
of this Lease by Tenant, and the future monthly installments shall be due and
payable on or before the first day of each calendar month succeeding the Rent
Commencement Date, except that all payments due hereunder for any fractional
calendar month shall be prorated.

        B.        In addition, Tenant agrees to deposit with Landlord on the
date hereof the sum of Forty Thousand Nine Hundred Eighty-Four and 00/100
Dollars ($40,984.00) (the “Security Deposit”) which shall be held by Landlord,
without obligation for interest, as security for the performance of Tenant’s
obligations under this Lease, it being expressly understood and agreed that this
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Upon each occurrence of an event of default, Landlord
may use all or part of the Security Deposit to pay past due rent or other
payments due Landlord under this Lease, and the cost of any other damage,
injury, expense or liability caused by such event of default without prejudice
to any other remedy provided herein or provided by law. On demand, Tenant shall
pay Landlord the amount that will restore the Security Deposit to its original
amount. The Security Deposit shall be deemed the property of Landlord, but any
remaining balance of such Deposit shall be returned by Landlord to Tenant within
sixty (60) days after expiration of this Lease.

        C.        Tenant agrees to pay its proportionate share (as defined in
Paragraph 22K below) of (i) Taxes (hereinafter defined) payable by Landlord
pursuant to Paragraph 3A below, (ii) the cost of any jointly metered utilities
payable pursuant to Paragraph 8 below, (iii) the cost of administering and
maintaining any insurance pursuant to Paragraph 9 below, and (iv) the cost of
any common area charges payable by Tenant in accordance with Paragraph 4, below.
During each month of the term of this Lease, on the same day that rent is due
hereunder, Tenant shall deposit into escrow with Landlord an amount equal to
l/12 of the estimated annual cost of its proportionate share of items (i)
through (iv) above. Tenant authorizes Landlord to use the funds deposited with
Landlord under this Paragraph 2C to pay such costs. The initial monthly escrow
payments are based upon the estimated amounts for the year in question, and
shall be increased or decreased annually to reflect the projected actual cost of
all such items. If the Tenant’s total escrow payments for any calendar year are
less than Tenant’s actual proportionate share of all such items, Tenant shall
pay the difference to Landlord within twenty (20) days after demand. If the
total escrow payments of Tenant for any calendar year are more than Tenant’s
actual proportionate share of all such items, Landlord shall retain such excess
and credit it against Tenant’s next installment of rent; provided, however, any
such excess escrow payments due to Tenant following expiration of the Lease
shall be delivered to Tenant on or before sixty (60) days following Lease
expiration. The amount of the monthly rental and the initial monthly escrow
payments are as follows:


  (1) Base Rent as set forth in Paragraph 2A $  See Paragraph 2A   (2) Tax
Escrow Payment $       5,130.00   (3) Insurance Escrow Payment $          233.00
  (4) Utility Charge $          N/A   (5) Common Area Charge $       3,556.00  
(6) Other $          N/A         Monthly Payment Total $ Varies throughout term
of Lease   




3.     TAXES.

        A.       Landlord shall pay all taxes, assessments and governmental
charges of any kind and nature (collectively referred to herein as “Taxes”) that
accrue against the Premises, and/or the land and/or improvements of which the
Premises are a part. Taxes shall not include any penalties or interest that are
assessed against the Premises or any portion of the related real property due to
the failure to timely pay taxes. If at any time during the term of this Lease,
there shall be levied, assessed or imposed on Landlord a capital levy or other
tax directly on the rents received therefrom and/or a franchise tax assessment,
levy or charge measured by or based, in whole or in part, upon such rents from
the Premises and/or the land and improvements of which the Premises are a part,
then all such taxes, assessments, levies or charges, or the part, thereof so
measured or based, shall be deemed to be included within the term “Taxes” for
the purposes hereof. The Landlord shall have the right to employ a tax
consulting firm to attempt to assure a fair tax burden on the Building and
grounds within the applicable taxing jurisdiction. Tenant agrees to pay its
proportionate share of the cost of such consultant, which cost is included in
the monthly escrow payment for Taxes.

        B.        Tenant shall be liable for all taxes levied or assessed
against any personal property or fixtures placed in the Premises. If any such
taxes are levied or assessed against Landlord or Landlord’s property and (i)
Landlord pays the same or (ii) the assessed value of Landlord’s property is
increased by inclusion of such personal property and fixtures and Landlord pays
the increased taxes, then, upon demand Tenant shall pay to Landlord such taxes.

4.     LANDLORD’S REPAIRS.

        A.        Landlord, at its own cost and expense, shall maintain the
roof, foundation and the structural soundness of the exterior walls of the
Building in good repair, reasonable wear and tear excluded. The term “walls” as
used herein shall not include windows, glass or plate glass, doors, special
store fronts or office entries. Tenant shall immediately give Landlord written
notice of defect or need for repairs, after which Landlord shall have reasonable
opportunity to repair same or cure such defects.

        B.        Landlord shall perform the paving, floor slab, common area,
and landscape replacement and maintenance (including the removal of snow and ice
from the parking areas, driveways and alleys surrounding the Premises), exterior
painting and common sewage line plumbing, and Tenant shall be liable for its
proportionate share of the cost and expense of such repair, replacement,
maintenance and other such items (which cost shall include any administration
and supervision fees incurred by Landlord in connection therewith equal to
fifteen percent (15%) of the cost thereof unless a repair is necessitated by
damage caused by the act or neglect of Tenant, its agents, employees, invitees,
licensees or contractors, in which event Tenant shall bear one hundred percent
(100%) of such cost which cost shall include an administration and supervision
fee of fifteen percent (15%) of the cost thereof). The cost that the Tenant may
be charged is the cost of performing such service for the Building on a stand
alone basis.

        C.        Tenant agrees to pay its proportionate share of the cost of
(i) maintenance and/or landscaping of any property that is a part of the
Building and/or project of which the Premises are a part, (ii) maintenance
and/or landscaping of any property that is maintained or landscaped by any
property owner or community owner association that is named in the restrictive
covenants or deed restrictions to which the Premises are subject, and (iii)
operating and maintaining any property, facilities or services provided for the
common use of Tenant and other lessees of any project or building of which the
Premises are a part.

        D.        Landlord, at Tenant’s cost and expense, shall enter into a
regularly scheduled preventive maintenance/service contract with a maintenance
contractor for servicing all hot water, heating and air conditioning systems and
equipment within the Premises and shall perform all necessary repairs to same.
The service contract will include all services suggested by the equipment
manufacturer in its operations/maintenance manual and an executed copy of such
contract will be provided to Tenant. Landlord shall also perform all necessary
replacements of any hot water, heating and air conditioning systems within the
Premises, which costs shall be amortized over the useful life of the items being
replaced prior to being passed through to Tenant, unless a replacement is
necessitated by damage caused by the act or neglect of Tenant, its agents,
employees, invitees, licensees or contractors, in which event Tenant shall bear
one hundred percent (100%) of such cost.

        E.        The costs and expenses that Tenant is obligated to pay
pursuant to Paragraphs 4B-C above shall constitute the common area charges
identified in Paragraph 2C above. Tenant shall not be responsible for its
proportionate share of the cost of any repairs, maintenance or other charges
that are the sole responsibility of another tenant within the Building to pay.




--------------------------------------------------------------------------------




5.     TENANT’S REPAIRS.

        A.        Tenant, at its own cost and expense, shall (i) promptly make
all necessary repairs and replacements to the Premises, except for those
required to be made by the Landlord pursuant to Paragraph 4 above, and (ii) keep
the parking areas, sidewalks, driveways and alleys surrounding the Premises in a
clean and sanitary condition and shall remove all rubbish from same.

        B.        Tenant shall use equipment and fixtures which avoid damage to
the floor slab. In addition, Tenant agrees not to overload the floor slabs in
any way so as to cause damage to the slab or the foundation and shall be
responsible for any damage to the floor slab resulting from its actions or the
actions of its employees, agents or contractors.

6.     ALTERATIONS. Tenant shall not make any alterations, additions or
improvements to the Premises without the prior written consent of Landlord;
provided, however, that Landlord shall not unreasonably withhold its consent to
interior, non-structural alterations that cost fewer than $10,000.00 to perform
and do not involve roof or wall alterations. Landlord hereby approves Tenant’s
racking plan attached hereto as Exhibit “B” provided that Tenant obtains all
requisite municipal approvals therefor. Any alterations performed by Tenant
shall be in accordance with all of the terms and conditions of this Paragraph 6.
All work to be performed by Tenant under this Paragraph 6 shall be performed in
accordance with plans and specifications approved in advance by Landlord and in
compliance with all applicable codes, rules, regulations, ordinances and laws by
licensed contractors who are approved in advance by Landlord and who carry
policies of workers’ compensation and liability insurance in minimum coverage
amounts acceptable to Landlord. Tenant shall furnish copies of insurance
certificates evidencing the required insurance coverage prior to commencing any
work and Landlord shall be designated as an additional insured on such
certificates. Tenant shall furnish to Landlord written evidence of security to
assure Landlord that all work performed pursuant to this Paragraph shall be free
and clear of all mechanic’s liens or other liens, encumbrances, security
interests and charges. Tenant shall indemnify, defend, protect and hold Landlord
harmless from and against any and all costs (including attorneys’ fees and court
costs), losses, expenses, damages and other liabilities arising out of or in
connection with the work performed in accordance with this Paragraph. Tenant, at
its own cost and expense, may erect such shelves, bins machinery and trade
fixtures as it desires provided that (a) such items do not alter the basic
character of the Premises or the Building and/or improvements of which the
Premises are a part, (b) such items do not overload or damage the same, (c) such
items may be removed without injury to the Premises, and (d) the construction,
erection or installation thereof complies with all applicable governmental laws,
ordinances, regulations and with Landlord’s specifications and requirements. All
alterations, additions, improvements and partitions erected by Tenant shall be
and remain the property of Tenant during the term of this Lease. All shelves,
bins, machinery and trade fixtures installed by Tenant shall be removed on or
before the earlier to occur of the date of termination of this Lease or vacating
the Premises, at which time Tenant shall restore the Premises to their original
condition. All alterations, installations, removals and restoration shall be
performed in a good and workmanlike manner so as not to damage or alter the
primary structure or structural qualities of the Building and other improvements
situated on the Premises or of which the Premises are a part.

7.     SIGNS. Tenant shall not install any signs upon the Premises without the
prior written consent of Landlord; provided, however, that Landlord agrees not
to unreasonably withhold its consent to a request for the placement of signage
that may include Tenant’s logo on the South face of the Building on the pre-cast
panel, provided that such signage complies with all applicable municipal
requirements and is consistent with signage approved by Landlord for other
tenants within the industrial center in which the Building is located. Any signs
shall be removed at Tenant’s cost upon termination or expiration of this Lease.
Tenant shall repair, paint, and/or replace the building facial surface to which
its signs are attached upon vacation of the Premises, or the removal or
alteration of its signage. Tenant shall not (i) make any changes to the exterior
of the Premises, (ii) install any exterior lights, decorations, balloons, flags,
pennants, banners or painting, or (iii) erect or install any signs, windows or
door lettering, placards, decorations or advertising media of any type which can
be viewed from the exterior of the Premises, without Landlord’s prior written
consent. All signs, decorations, advertising media, blinds, draperies and other
window treatment or bars or other security installations visible from outside
the Premises shall conform in all respects to the criteria established by
Landlord.

8.     UTILITIES. Landlord represents that water, gas, electricity, public waste
and telephone service is available to the Premises. Tenant shall pay for all
water, gas, heat, light, power, telephone, sewer, sprinkler charges and other
utilities and services used on or at the Premises, together with any taxes,
penalties, surcharges or the like pertaining to the Tenant’s use of the
Premises, and any maintenance charges for utilities. Landlord shall have the
right to cause any of said services to be separately metered to Tenant, at
Tenant’s expense. Tenant shall pay its pro rata share, as reasonably determined
by Landlord, of all charges for jointly metered utilities. Landlord shall not be
liable for any interruption or failure of utility service on the Premises unless
the interruption or failure arises from the willful or negligent acts of
Landlord or its agents, in which event Landlord shall restore such utility
service within a reasonable period of time after being notified of such
interruption or failure; provided, however, if the interruption or failure in
utility service arising from the wilful or negligent acts of Landlord or its
agents results in the shut down of Tenant’s operations for more than two (2)
consecutive business days, Tenant’s rental obligations shall abate during the
period of such interruption provided that Tenant notifies Landlord of such
interruption on the day that same occurs.

9.     INSURANCE.

        A.        Landlord, initially at its own cost but subject to
reimbursement pursuant to Paragraph 2C above, shall maintain insurance covering
the Building in an amount not less than eighty percent (80%) of the “replacement
cost” thereof insuring against the perils of Fire, Lightning, Extended Coverage,
Vandalism and Malicious Mischief, Liability and Rental Interruption and such
other insurance as Landlord shall deem necessary.

        B.        Tenant, at its own expense, shall maintain during the term of
this Lease a policy or policies of worker’s compensation and comprehensive
general liability insurance, including personal injury and property damage, with
contractual liability endorsement, in the amount of One Million Dollars
($1,000,000.00) for property damage and Two Million Dollars ($2,000,000) per
occurrence for personal injuries or deaths of persons occurring in or about the
Premises. Tenant, at its own expense, also shall maintain during the term of
this Lease, fire and extended coverage insurance covering the replacement cost
of (i) all alterations, additions, partitions and improvements installed or
placed on the Premises by Tenant or by Landlord on behalf of Tenant and (ii) all
of Tenant’s personal property contained within the Premises, and business
interruption insurance insuring loss of profits in the event of an insured peril
damaging the Premises. Said policies shall (i) name Landlord as an additional
insured (except for the worker’s compensation policy, which instead shall
include waiver of subrogation endorsement in favor of Landlord), (ii) be issued
by an insurance company which is reasonably acceptable to Landlord, and (iii)
provide that said insurance shall not be canceled unless thirty (30) days prior
written notice shall have been given to Landlord. Said policies shall provide
primary coverage to Landlord; when any policy issued to Landlord is similar or
duplicate in coverage, Landlord’s policy shall be excess over Tenant’s policies.
Said policy or policies, or certificates thereof, shall be delivered to Landlord
by Tenant upon commencement of the term of the Lease and upon each renewal of
said insurance.

        C.        Tenant will not permit the Premises to be used for any purpose
or in any manner that would (i) void the insurance thereon, (ii) increase the
insurance risk, or (iii) cause the disallowance of any sprinkler credits,
including, without limitation, use of the Premises for the receipt, storage or
handling of any product, material or merchandise that is explosive or highly
inflammable. If any increase in the cost of any insurance on the Premises or the
Building is caused by Tenant’s use of the Premises, or because Tenant vacates
the Premises, then Tenant shall pay the amount of such increase to Landlord.
Landlord has no reason to believe that Tenant’s intended use of the Premises as
a distribution, warehouse and repair facility and offices shall cause any
increase in the cost of any insurance on the Premises or the Building so long as
Tenant complies with the terms and conditions of the Lease.




--------------------------------------------------------------------------------




10.     FIRE AND CASUALTY DAMAGE.

          A.        If the Premises or the Building should be damaged or
destroyed by fire or other peril, Tenant immediately shall give written notice
to Landlord. If the Building should be totally destroyed by any peril covered by
the insurance to be provided by Landlord under Paragraph 9A above, or if they
should be so damaged thereby that, in Landlord’s estimation, rebuilding or
repairs cannot be completed within one hundred eighty (180) days after the date
of such damage, this Lease shall terminate and the rent shall be abated during
the unexpired portion of this Lease effective upon the date of the occurrence of
such damage and neither party shall have any further obligations hereunder
except for the return by Landlord of any remaining balance of the Security
Deposit to Tenant, Tenant’s liability for any monetary obligations owed to
Landlord arising prior to the date of termination and any obligations of the
parties that expressly survive the termination of the Lease.

          B.        If the Building should be damaged by any peril covered by
the insurance required to be provided by Landlord under Paragraph 9A above, and
in Landlord’s estimation, rebuilding or repairs can be substantially completed
within one hundred eighty (180) days after the date of such damage, this Lease
shall not terminate, and Landlord shall restore the Premises to substantially
its previous condition, except that Landlord shall not be required to rebuild,
repair or replace any part of the partitions, fixtures, additions and other
improvements that may have been constructed, erected or installed in, or about
the Premises or for the benefit of, or by or for Tenant (excluding the Landlord
Improvements). To the extent that the event causing such damage is covered by
insurance, Tenant’s monetary obligations under this Lease shall be abated from
the date of any casualty or damage through the completion of repairs, based on
the extent to which such casualty or damage and the resultant repairs interfere
with Tenant’s business operations or the use of the Premises. If such repairs
and rebuilding have not been substantially completed within one hundred eighty
(180) days after the date of such damage (subject to delays outside of
Landlord’s control), Tenant, as Tenant’s exclusive remedy, may terminate this
Lease by delivering written notice of termination to Landlord in which event the
rights and obligations hereunder shall cease and terminate. In the event of any
insurance claim, Tenant shall be liable for payment of (i) its proportionate
share of any commercially reasonable deductible under any of Landlord’s
insurance policies with respect to the Premises if the insurance claim pertains
to the entire Building (unless another tenant is responsible for the damage
resulting in the claim or responsible for the payment of the entire deductible,
in which event Tenant shall have no responsibility to pay any portion of the
commercially reasonable deductible), or (ii) the entire deductible under any of
Landlord’s insurance policies with respect to the Premises if the insurance
claim pertains solely to the Premises or if the insurance claim results from an
act or omission of Tenant or Tenant’s agents, employees, contractors,
subtenants, representatives or invitees. Landlord hereby notifies Tenant that
Landlord’s current deductible is $2,500.00 and Tenant hereby acknowledges that
such deductible is commercially reasonable, but subject to increase during the
term of the Lease as deemed necessary by Landlord. Landlord agrees to provide
Tenant with notice of any increase in Landlord’s deductible.

          C.        Notwithstanding anything herein to the contrary, in the
event the holder of any indebtedness secured by a mortgage or deed of trust
covering the Premises requires that the insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made known by any such holder, whereupon all rights
and obligations hereunder shall cease and terminate.

          D.        Anything in this Lease to the contrary notwithstanding,
Landlord and Tenant hereby waive and release each other of and from any and all
rights of recovery, claim, action or cause of action, against each other, their
agents, officers and employees, for any loss or damage that may occur to the
Premises, improvements to the Building, or personal property (building contents)
within the Building and/or Premises, for any reason regardless of cause or
origin. Each party to this Lease agrees immediately after execution of this
Lease to give each insurance company, which has issued to it policies of fire
and extended coverage insurance, written notice of the terms of the mutual
waivers contained in this subparagraph, and if necessary, to have the insurance
policies properly endorsed.

          E.        If the Premises are damaged by any peril not covered by the
insurance to be provided by Landlord under Paragraph 9A above and the cost to
repair such damage exceeds any amount Tenant may elect to contribute, which
election shall be made within five (5) days after Landlord notifies Tenant of
the lack of insurance coverage, Landlord may elect either to commence to repair
and restore the Premises, in which event this Lease shall remain in full force
and effect, or not to repair and restore the Premises, in which event this Lease
shall terminate. If Landlord elects to restore the Premises and such repairs and
rebuilding have not been substantially completed within one hundred eighty (180)
days after the date of such damage (subject to delays outside of Landlord’s
control), Tenant, as Tenant’s exclusive remedy, may terminate this Lease by
delivering written notice of termination to Landlord in which event the rights
and obligations hereunder shall cease and terminate. In such event, Tenant’s
monetary obligations under this Lease shall be abated from the date of any
casualty or damage through the completion of repairs, based on the extent to
which such casualty or damage and the resultant repairs interfere with Tenant’s
business operations or the use of the Premises.

11.     LIABILITY AND INDEMNIFICATION.

          A.        Tenant shall hold Landlord, Landlord’s affiliates, lenders,
and the officers, directors, shareholders, partners, employees, managers,
contractors, attorneys and agents of the foregoing (collectively, “Landlord
Entities”) harmless from and defend Landlord Entities against (a) any and all
claims or liability for any injury or damage (i) to any person or property
whatsoever occurring in, on or about the Premises or any part thereof and/or of
the Building, including without limitation elevators, stairways, passageways or
hallways, the use of which Tenant may have in accordance with this Lease, when
such injury or damage shall be caused by the act, neglect, fault of, or omission
of any duty with respect to the same by Tenant, its agents, servants, employees,
or invitees, (ii) arising from the conduct of management of any work done by the
Tenant in or about the Premises, and (iii) arising from transactions of the
Tenant, and (b) all costs, counsel fees, expenses and liabilities incurred in
connection with any such claim or action or proceeding brought with respect to
subparagraph (a). Except to the extent caused by the gross negligence or willful
misconduct of Landlord, neither Landlord nor Landlord Entities shall be liable
for and Tenant waives any claims against Landlord and Landlord Entities for
injury or damage to the person or the property of Tenant, Tenant’s employees,
contractors, invitees, customers or any other person in or about the Premises,
the Building or the common areas surrounding same from any cause whatsoever,
including, but not limited to, damage or injury which is caused by or results
from (i) fire, steam, electricity, gas, water or rain, or from the breakage,
leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, heating, ventilating, air conditioning or lighting
fixtures or (ii) from the condition of the Premises, other portions of the
Building or the common areas surrounding same. Landlord shall not be liable for
any damages arising from any act or neglect of any other tenants of Landlord or
any subtenant or assignee of such other tenants nor from the failure by Landlord
to enforce the provisions of any other lease in the Building or any adjacent
building owned by Landlord or an affiliate of Landlord. Notwithstanding
Landlord’s negligence, gross negligence, or breach of the Lease, Landlord shall
under no circumstances be liable for (a) injury to Tenant’s business, for any
loss of income or profit therefrom or any indirect, consequential or punitive
damages or (b) any damage to property or injury to persons arising from any act
of God, such as earthquakes, hurricanes, floods, etc.

          B.        Landlord shall hold Tenant harmless from and defend and
indemnify Tenant against (a) any and all claims or liability for any injury or
damage (i) to any person or property whatsoever occurring in, on or about the
Premises or any part thereof and/or of the building of which the Premises are a
part, including without limitation elevators, stairways, passageways or
hallways, the use and control of which Landlord shall have in accordance with
this Lease, when such injury or damage shall be caused by the act, neglect,
fault of, or omission of any duty with respect to the same by Landlord, its
agents, servants, employees, or invitees, or (ii) arising from the conduct of
management of any work done by the Landlord in or about the Premises, and (b)
all costs, counsel fees, expenses and liabilities incurred in connection with
any such claim or action or proceeding brought with respect to subparagraph (a).
Notwithstanding the provisions of this Paragraph 11B, the foregoing indemnity
shall not apply to the extent any claim or liability arises out of and/or with
respect to the negligent or intentionally wrongful act or omission of Tenant,
its agents, servants, employees, or invitees, and/or out of Tenant’s breach of
this Lease.




--------------------------------------------------------------------------------




The provisions of this Paragraph 11 shall survive the expiration or termination
of this Lease with respect to any claims or liability occurring prior to such
expiration or termination.

12.     USE. The Premises shall be used only for the purpose of receiving,
storing, shipping and selling (other than retail) products, materials and
merchandise made and/or distributed by Tenant, computer integration,
configuration and repairs, and for such other lawful purposes as may be
incidental thereto. Outside storage, including, without limitation, storage of
trucks and other vehicles, is prohibited without Landlord’s prior written
consent. Tenant shall have the right to park its company truck in a dock
position on an overnight basis. Tenant shall have the non-exclusive right to
use, in common with other tenants of the Building, the parking provided and
designated as such by Landlord. Tenant shall comply with all governmental laws,
ordinances and regulations applicable to the use of the Premises, and promptly
shall comply with all governmental orders and directives for the correction,
prevention and abatement of nuisances in or upon, or connected with, the
Premises, all at Tenant’s sole expense. No pets or other animals of any kind
shall be permitted on the Premises or parking areas surrounding the Premises
except for seeing-eye dogs used by handicapped employees, provided that Landlord
is notified that such dogs will be utilized and Tenant cleans up any debris
created by such dogs. Tenant shall not permit any objectionable or unpleasant
odors, smoke, dust, gas, noise or vibrations to emanate from or outside of the
Premises, nor take any other action that would constitute a nuisance or would
disturb, unreasonably interfere with, or endanger Landlord or any other lessees
of the Building in which the Premises are a part. Tenant shall pay the cost of
any modifications to the Premises, the Building in which the Premises are
located and the common areas required as a result of Tenant’s particular use of
the Premises. Tenant shall have the right to locate a rubbish compactor and a
cardboard bailer in one of the truck docks provided that same are covered.

13.     INSPECTION. Landlord and Landlord’s agents and representatives shall
have the right to enter the Premises at any reasonable time and upon reasonable
prior telephone notice (except in the event of an emergency) during business
hours, to inspect the Premises and to make such repairs as may be required or
permitted pursuant to this Lease. During the period that is six (6) months prior
to the end of the Lease term, upon telephonic notice to Tenant, Landlord and
Landlord’s representatives may enter the Premises during business hours for the
purpose of showing the Premises. In addition, Landlord shall have the right to
erect a suitable sign on the Premises stating the Premises are available. Tenant
shall notify Landlord in writing at least thirty (30) days prior to vacating the
Premises and shall arrange to meet with Landlord for a joint inspection of the
Premises prior to vacating. If Tenant fails to give such notice or to arrange
for such inspection, then Landlord shall notify Tenant of the date and time of
the inspection and, if Tenant fails to show up at such inspection, Landlord’s
inspection of the Premises shall be deemed correct for the purpose of
determining Tenant’s responsibility for repairs and restoration of the Premises.

14.     ASSIGNMENT AND SUBLETTING.

          A.        Tenant shall not have the right to assign, sublet, transfer
or encumber this Lease, or any interest therein without the prior written
consent of Landlord, which consent shall not be unreasonably withheld. Any
attempted assignment, subletting, transfer or encumbrance by Tenant in violation
of the terms and covenants of this Paragraph shall be void. In the event Tenant
desires to sublet the Premises, or any portion thereof, or assign this Lease,
Tenant shall give written notice thereof to Landlord within a reasonable time
prior to the proposed commencement date of such subletting or assignment which
notice shall set forth the name of the proposed sublessee or assignee, the
relevant terms of any sublease and copies of financial reports and other
relevant financial information of the proposed sublessee or assignee.

          B.        In addition to, but not in limitation of, Landlord’s right
to approve of any sublessee or assignee, Landlord shall have the option, in its
sole discretion, in the event of any proposed assignment or any proposed
individual sublease of greater than 35,000 square feet or any sublease which,
together with prior subleases entered into by Tenant, results in greater than
35,000 square feet of the Premises being subleased (alternatively, the
“Recapturable Sublease”), to terminate this Lease, or in case of a Recapturable
Sublease, to recapture the portion of the Premises to be sublet, as of the date
the subletting or assignment is to be effective. The option shall be exercised
if at all, by Landlord giving Tenant written notice thereof within fifteen (15)
days following Landlord’s receipt of Tenant’s written notice as required above.
If this Lease shall be terminated with respect to the entire demised Premises,
pursuant to this Paragraph, the term of this Lease shall end on the date stated
in Tenant’s notice as the effective date of the sublease or assignment as if
that date had been originally fixed in this Lease for the expiration of the term
hereof; provided, however, that effective on such date Tenant shall pay Landlord
all amounts, as estimated by Landlord, payable by Tenant to such date with
respect to taxes, insurance, repairs, maintenance, restoration and other
obligations, costs or charges which are the responsibility of Tenant hereunder.
Further, upon any such cancellation Landlord and Tenant shall have no further
obligations or liabilities to each other under this Lease, except with respect
to obligations or liabilities which accrued hereunder as of such cancellation
date (in the same manner as if such cancellation date were the date originally
fixed in this Lease of the expiration of the term hereof). If Landlord
recaptures under this Paragraph only a portion of the Premises, the rent during
the unexpired term hereof shall abate proportionately based on the rent per
square foot contained in this Lease as of the date immediately prior to such
recapture. Tenant shall, at Tenant’s own cost and expense, discharge in full any
outstanding commission obligation on the part of Landlord with respect to this
Lease, and any commissions which may be due and owing as a result of any
proposed assignment or subletting, whether or not the Premises are recaptured
pursuant thereto and rented by Landlord to the proposed Tenant or any other
tenant.

          C.        If this Lease is assigned to any person or entity pursuant
to the provisions of the Bankruptcy Code, 11 U.S.C. § 101 et. seq. (the
“Bankruptcy Code”), any and all monies or other consideration payable or
otherwise to be delivered in connection with such assignment shall be paid or
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code. Any and all monies or other considerations
constituting Landlord’s property under the preceding sentence not paid or
delivered to Landlord shall be held in trust for the benefit of Landlord and be
promptly paid or delivered to Landlord. Any person or entity to which this Lease
is assigned pursuant to the provisions of the Bankruptcy Code, shall be deemed,
without further act or deed, to have assumed all of the obligations arising
under this Lease on and after the date of such assignment. Any such assignee
shall upon demand execute and deliver to Landlord an instrument confirming such
assumption.

          D.        Notwithstanding the foregoing, Tenant shall have the right
to assign this Lease to any affiliate (as such term is defined in the Securities
Act of 1933) provided that such assignment is in form satisfactory to Landlord.
Any assignee, sublessee or transferee of Tenant’s interest in this Lease (all
such assignees, sublessees and transferees being hereinafter referred to as
“Transferees”), by assuming Tenant’s obligations hereunder, shall assume
liability to Landlord for all amounts paid to persons other than Landlord by
such Transferees in contravention of this Paragraph. No assignment, subletting
or other transfer, whether consented to by Landlord or not or permitted
hereunder shall relieve Tenant of its liability hereunder. If an event of
default occurs while the Premises or any part thereof are assigned or sublet,
then Landlord, in addition to any other remedies herein provided, or provided by
law, may collect directly from such Transferee all rents payable to the Tenant
and apply such rent against any sums due Landlord hereunder. No such collection
shall be construed to constitute a novation or a release of Tenant from the
further performance of Tenant’s obligations hereunder.

          E.        Tenant shall reimburse Landlord for all costs and expenses,
including attorneys’ fees, incurred by Landlord in connection with or resulting
from a request by Tenant to assign, sublet, transfer or encumber this Lease, or
any interest therein. Tenant shall reimburse Landlord for such costs and
expenses within fifteen (15) days of receipt of an invoice for same.

          F.        In the event that Tenant subleases all or a portion of the
Premises pursuant to a sublease approved in writing by Landlord and such
sublease provides for the payment of a gross rental (including base rent, taxes,
insurance and other costs payable under Paragraph 2 of the Lease) and any other
consideration owing to Tenant in connection with the sublease that exceeds the
aggregate payments owed by Tenant for such portion of the Premises pursuant to
Paragraph 2 of this Lease, Tenant shall pay to Landlord at the commencement of
the term of the sublease fifty percent (50%) of the amount of such excess after
deducting therefrom the reasonable and verifiable costs incurred by Tenant for
brokerage commissions, tenant improvements and marketing expenses in connection
with such sublease. In addition, in the event that Tenant assigns the Lease
pursuant to an assignment approved in writing by Landlord (other than an
assignment permitted under Paragraph 14D of the Lease) and Tenant receives
consideration for such assignment, Tenant shall pay to Landlord the amount of
such consideration upon Landlord’s execution of a written consent to the
assignment. The failure of Tenant to make such payment in a timely manner shall
constitute an event of default under this Lease.




--------------------------------------------------------------------------------




15.     CONDEMNATION. If more than twenty percent (20%) of the Premises are
taken for any public or quasi-public use under governmental law, ordinance or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof (a “Condemnation Event”) and the Condemnation Event prevents or
materially interferes with the use of the Premises for the purpose for which
they were leased to Tenant, this Lease shall terminate effective on the first to
occur of the following: (a) the date on which the condemning or purchasing
authority occupies the Premises (or portion thereof); or (b) the date on which
the condemning or purchasing authority requires that the Premises (or portion
thereof) be vacated and neither party shall have any further obligations
hereunder except for the return by Landlord of any remaining balance of the
Security Deposit to Tenant, Tenant’s liability for any monetary obligations owed
to Landlord arising prior to the date of termination and any obligations of the
parties that expressly survive the termination of the Lease. If less than twenty
percent (20%) of the Premises are taken after the Condemnation Event, this Lease
shall not terminate, but the rent payable hereunder during the unexpired portion
of this Lease shall be reduced to such extent as may be fair and reasonable
under all of the circumstances. All compensation, awards or damages in
connection with or resulting from a Condemnation Event (the “Award”) shall be
paid to and be the sole property of Landlord, whether the Award is made as
compensation for diminution in value of the leasehold estate, the fee interest
in the Premises, or some other aspect of value associated with the Premises. In
furtherance of the foregoing, Tenant shall not seek any compensation from the
condemning or purchasing authority in connection with the Condemnation Event,
and Tenant shall assign to Landlord all of Tenant’s right, title and interest
(if any) in and to the Award. Notwithstanding the immediately preceding
sentence, nothing herein shall prevent Tenant from seeking a separate award
attributable to Tenant’s personal property, trade fixtures or moving expenses
provided that such award does not reduce the amount of the Award to Landlord.
Tenant further acknowledges and agrees that Landlord shall have no monetary or
other obligations to Tenant in connection with or with respect to a Condemnation
Event or an early termination of the Lease that is triggered by a Condemnation
Event in accordance with this Paragraph 15.

16.     HOLDING OVER. At the termination of this Lease by its expiration or
otherwise, Tenant immediately shall deliver possession to Landlord with all
repairs and maintenance required herein to be performed by Tenant completed. If,
for any reason, Tenant retains possession of the Premises or any part thereof
after such termination, then Landlord may, at its option, serve written notice
upon Tenant that such holding over constitutes either (i) creation of a month to
month tenancy, upon the terms and conditions set forth in this Lease, or (ii)
creation of a tenancy at sufferance, in any case upon the terms and conditions
set forth in this Lease; provided, however, that the monthly rental or daily
rental under (ii) shall, in addition to all other sums which are to be paid by
Tenant hereunder whether or not as additional rent, be equal to one hundred
fifty percent (150%) of the rental being paid monthly to Landlord under this
Lease immediately prior to such termination (prorated in the case of (ii) on the
basis of a 365 day year for each day Tenant remains in possession). If no such
notice is served then a tenancy at sufferance shall be deemed to be created at
the rent in the preceding sentence. Tenant shall also pay to Landlord all
damages sustained by Landlord resulting from retention of possession by Tenant,
including the loss of any proposed subsequent tenant for any portion of the
Premises. The provisions of this Paragraph shall not constitute a waiver by
Landlord of any right of re-entry as herein set forth; nor shall receipt of any
rent or any other act in apparent affirmance of the tenancy operate as a waiver
of the right to terminate this Lease for a breach of any of the terms,
covenants, or obligations herein on Tenant’s part to be performed. No holding
over by Tenant, whether with or without consent of Landlord shall operate to
extend this Lease except as otherwise expressly provided. The preceding
provisions of this Paragraph 16 shall not be construed as consent for Tenant to
retain possession of the Premises in the absence of written consent thereto by
Landlord.

17.     QUIET ENJOYMENT. Landlord covenants that on or before the Commencement
Date it will have good title to the Premises, free and clear of all liens and
encumbrances, excepting only the lien for current taxes not yet due, such
mortgage or mortgages as are permitted by the terms of this Lease, zoning
ordinances and other building and fire ordinances and governmental regulations
relating to the use of such property, and easements restrictions and other
conditions of record. If this Lease is a sublease then Tenant agrees to take the
Premises subject to the provisions of the prior Leases. Landlord represents that
it has the authority to enter into this Lease and that so long as Tenant pays
all amounts due hereunder and performs all other covenants and agreements herein
set forth, Tenant shall peaceably and quietly have, hold and enjoy the Premises
for the term hereof without hindrance or molestation from Landlord, subject to
the terms and provisions of this Lease.

18.     EVENTS OF DEFAULT. The following events (herein individually referred to
as “event of default”) each shall be deemed to be events of nonperformance by
Tenant under this Lease:

          A.        Tenant shall fail to pay any installment of the rent herein
reserved when due, or any other payment or reimbursement to Landlord required
herein when due, and such failure shall continue for a period of five (5) days
from the date such payment was due; provided, however, that Tenant’s failure to
make a payment within this time period shall not be deemed an event of default
for the first such occurrence during any twelve (12) month period of the Lease
so long as payment is made within five (5) days after written notice from
Landlord; no further opportunity to cure shall be provided to Tenant during any
twelve (12) month period of the Lease.

          B.        The Tenant or any guarantor of the Tenant’s obligations
hereunder shall (i) become insolvent, (ii) admit in writing its inability to pay
its debts, (iii) make a general assignment for the benefit of creditors, (iv)
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property, or (v) take any action to
authorize or in contemplation of any of the actions set forth above in this
Paragraph.

          C.        Any case, proceeding or other action against the Tenant or
any guarantor of the Tenant’s obligations hereunder shall be commenced seeking
(i) to have an order for relief entered against it as debtor or to adjudicate it
a bankrupt or insolvent, (ii) reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
(iii) appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and such case,
proceeding or other action (a) results in the entry of an order for relief
against it which it is not fully stayed within seven (7) business days after the
entry thereof or (b) shall remain undismissed for a period of forty-five (45)
days.

          D.        Tenant shall (i) vacate all or a substantial portion of the
Premises or (ii) fail to continuously operate its business at the Premises for
the permitted use set forth herein, whether or not Tenant is in default of the
rental payments due under this Lease; provided, however, in any case, Tenant
shall not be in default under this Paragraph so long as it (x) continues to pay
Rent, (y) regulate the temperature and utilities within the Premises in such a
manner as to not cause damage thereto and otherwise continue to maintain the
Premises in accordance with the requirements of the Lease and (z) notifies
Landlord of its intent with respect to (i) and (ii) above.

          E.        Tenant shall fail to discharge any lien placed upon the
Premises in violation of Paragraph 21 hereof within twenty (20) days after any
such lien or encumbrance is filed against the Premises.

          F.        Tenant shall fail to comply with any term, provision or
covenant of this Lease (other than those listed in this Paragraph 18), and shall
not cure such failure within twenty (20) days after written notice thereof to
Tenant. Notwithstanding the foregoing, if the nature of Tenant’s obligation is
such that more than twenty (20) days is required to cure such failure, then
Tenant shall have such time as is reasonably required provided Tenant commences
such performance promptly after written notice from Landlord and diligently
prosecute same to completion.




--------------------------------------------------------------------------------




          G.        Tenant shall fail to comply with the terms and provisions of
Paragraph 24 hereunder.

          H.        Tenant shall fail to deliver the estoppel certificate within
the time provided in Paragraph 22D.

19.     REMEDIES.

          A.        Upon each occurrence of an event of default, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand:


  (1) Terminate this Lease; and/or


  (2) Enter upon and take possession of the Premises without terminating this
Lease; and/or


  (3) Alter all locks and other security devices at the Premises with or without
terminating this Lease, and pursue, at Landlord’s option, one or more remedies
pursuant to this Lease, Tenant hereby specifically waiving any state or federal
law to the contrary; and in any such event Tenant immediately shall surrender
the Premises to Landlord, and if Tenant fails so to do Landlord, without waiving
any other remedy it may have, may enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying such
Premises or any part thereof, without being liable for prosecution or any claim
of damages therefor; and/or


  (4) Maintain Tenant’s right to possession in which case this Lease shall
continue in effect whether or not Tenant shall have abandoned the Premises. In
such event Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover rent as it becomes
due.


          B.        If Landlord terminates this Lease, at Landlord’s option,
Tenant shall be liable for and shall pay to Landlord, the sum of all rental and
other payments owed to Landlord hereunder accrued to the date of such
termination, plus, as liquidated damages, an amount equal to (1) the present
value of the total rental and other payments owed hereunder for the remaining
portion of the Lease term, calculated as if such term expired on the date set
forth in Paragraph 1, less (2) all amounts received by Landlord through
reletting the Premises during such remaining term (but only to the extent of the
rent herein reserved). An action to collect amounts due by Tenant to Landlord
under this subparagraph may be brought following termination of the Lease
without the necessity of Landlord’s waiting until the expiration of the Lease
Term.

          C.        If Landlord repossesses the Premises without terminating the
Lease, Tenant, at Landlord’s option, shall be liable for and shall pay Landlord
on demand all rental and other payments owed to Landlord hereunder, accrued to
the date of such repossession, plus all amounts required to be paid by Tenant to
Landlord until the date of expiration of the term as stated in Paragraph 1,
diminished by all amounts received by Landlord through reletting the Premises
during such remaining term (but only to the extent of the rent herein reserved).
Actions to collect amounts due by Tenant to Landlord under this subparagraph may
be brought from time to time, on one or more occasions, without the necessity of
Landlord’s waiting until expiration of the Lease term.

          D.        Upon an event of default, in addition to any sum provided to
be paid herein, Tenant also shall be liable for and shall pay to Landlord (i)
brokers’ fees incurred by Landlord in connection with reletting the whole or any
part of the Premises, (ii) the costs of removing and storing Tenant’s or other
occupant’s property, (iii) the costs of repairing, altering, remodeling or
otherwise putting the Premises into condition acceptable to a new tenant or
tenants, (iv) all reasonable expenses incurred in marketing the Premises, and
(v) all reasonable expenses incurred by Landlord in enforcing or defending
Landlord’s rights and/or remedies. If either party hereto institute any action
or proceeding to enforce any provision hereof by reason of any alleged breach of
any provision of this Lease, the prevailing party shall be entitled to receive
from the losing party all reasonable attorneys’ fees and all court costs in
connection with such proceeding.

          E.        In the event Tenant fails to make any payment due hereunder
when payment is due, to help defray the additional cost to Landlord for
processing such late payments, Tenant shall pay to Landlord on demand a late
charge in an amount equal to five percent (5%) of such installment; and the
failure to pay such amount within ten (10) days after demand therefor shall be
an additional event of default hereunder. The provision for such late charge
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner.

          F.        Exercise by Landlord of any one or more remedies hereunder
granted or otherwise available shall not be deemed to be an acceptance of
surrender of the Premises by Landlord, whether by agreement or by operation of
law, it being understood that such surrender can be effected only by the written
agreement of Landlord and Tenant. Tenant and Landlord further agree that
forbearance by Landlord to enforce its rights pursuant to the Lease at law or in
equity, shall not be a waiver of Landlord’s right to enforce one or more of its
rights in connection with any subsequent default.

          G.        In the event of termination and/or repossession of the
Premises for an event of default, Landlord shall use reasonable efforts to relet
the Premises and to collect rental after reletting, provided, that, Tenant shall
not be entitled to credit or reimbursement of any proceeds in excess of the
rental owed hereunder. Landlord may relet the whole or any portion of the
Premises for any period, to any Tenant and for any use and purpose.

          H.        If Landlord fails to perform any of its obligations
hereunder within thirty (30) days after written notice from Tenant specifying
such failure, Tenant’s exclusive remedy shall be an action for damages.
Notwithstanding the foregoing, if the nature of Landlord’s obligation is such
that more than thirty (30) days is reasonably required to cure such failure,
then Landlord shall have such time as is reasonably required provided Landlord
commences such performance within thirty (30) days after written notice from
Tenant and thereafter diligently prosecutes the same to completion. Unless and
until Landlord fails to so cure any default after such notice, Tenant shall not
have any remedy or cause of action by reason thereof. All obligations of
Landlord hereunder will be construed as covenants, not conditions; and all such
obligations will be binding upon Landlord only during the period of its
possession of the Premises and not thereafter. The term “Landlord” shall mean
only the owner, for the time being of the Premises, and in the event of the
transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all covenants and obligations of the
Landlord thereafter accruing, but such covenants and obligations shall be
binding during the Lease term upon each new owner for the duration of such
owner’s ownership. Notwithstanding any other provision hereof, Landlord shall
not have any personal liability hereunder. In the event of any breach or default
by Landlord in any term or provision of this Lease, Tenant agrees to look solely
to the equity or interest then owned by Landlord in the Premises or of the
Building; in no event, shall any deficiency judgment or any money judgment of
any kind be sought or obtained against any Landlord.

          I.        If Landlord repossesses the Premises pursuant to the
authority herein granted, then Landlord shall have the right to (i) keep in
place and use or (ii) remove and store all of the furniture, fixtures and
equipment at the Premises including that which is owned by or leased to Tenant
at all times prior to any foreclosure thereon by Landlord or repossession
thereof by any Landlord thereof or third party having a lien thereon. Landlord
also shall have the right to relinquish possession of all or any portion of such
furniture, fixtures, equipment and other property to any person (“Claimant”) who
presents to Landlord a copy of any instrument represented by Claimant to have
been executed by Tenant (or any predecessor of Tenant) granting Claimant the
right under various circumstances to take possession of such furniture,
fixtures, equipment or other property, without the necessity on the part of
Landlord to inquire into the authenticity or legality of said instrument. The
rights of Landlord herein stated shall be in addition to any and all other
rights that Landlord has or may hereafter have at law or in equity; and Tenant
stipulates and agrees that the rights herein granted Landlord are commercially
reasonable.




--------------------------------------------------------------------------------




          J.        Notwithstanding anything in this Lease to the contrary, all
amounts payable by Tenant to or on behalf of Landlord under this Lease, whether
or not expressly denominated as rent, shall constitute rent.

          K.        This is a contract under which applicable law excuses
Landlord from accepting performance from (or rendering performance to) any
person or entity other than Tenant.

20.     MORTGAGES. Tenant accepts this Lease subject and subordinate to any
mortgages and/or deeds of trust now or at any time hereafter constituting a lien
or charge upon the Premises or the improvements situated thereon or the
Building, provided, however, that if the mortgagee, trustee, or holder of any
such mortgage or deed of trust elects to have Tenant’s interest in this Lease
superior to any such instrument, then by notice to Tenant from such mortgagee,
trustee or holder, this Lease shall be deemed superior to such lien, whether
this Lease was executed before or after said mortgage or deed of trust. Tenant,
at any time hereafter on demand, shall execute any instruments, releases or
other documents that may be required by any mortgagee for the purpose of
subjecting and subordinating this Lease to the lien of any such mortgage,
provided that the mortgagee agrees not to disturb Tenant’s rights under the
Lease so long as Tenant is not in default hereunder.

21.     MECHANIC’S LIENS. Tenant has no authority, express or implied, to create
or place any lien or encumbrance of any kind or nature whatsoever upon, or in
any manner to bind the interest of Landlord or Tenant in the Premises or to
charge the rentals payable hereunder for any claim in favor of any person
dealing with Tenant, including those who may furnish materials or perform labor
for any construction or repairs. Tenant covenants and agrees that it will pay or
cause to be paid all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises and that it will save and hold Landlord harmless from any and all loss,
cost or expense based on or arising out of asserted claims or liens against the
leasehold estate or against the right, title and interest of the Landlord in the
Premises or under the terms of this Lease. Tenant agrees to give Landlord
immediate written notice of the placing of any lien or encumbrance against the
Premises.

22.     MISCELLANEOUS.

          A.        Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, unless the context otherwise requires. The captions
inserted in this Lease are for convenience only and in no way define, limit or
otherwise describe the scope or intent of this Lease, or any provision hereof,
or in any way affect the interpretation of this Lease.

          B.        The terms, provisions and covenants and conditions contained
in this Lease shall run with the land and shall apply to, inure to the benefit
of, and be binding upon, the parties hereto and upon their respective heirs,
executors, personal representatives, legal representatives, successors and
assigns, except as otherwise herein expressly provided. Landlord shall have the
right to transfer and assign, in whole or in part, its rights and obligations in
the Building and property that are the subject of this Lease. Each party agrees
to furnish to the other, promptly upon demand, a corporate resolution, proof of
due authorization by partners, evidence of good standing or other appropriate
documentation evidencing the due authorization of such party to enter into this
Lease.

          C.        Landlord shall not be held responsible for delays in the
performance of its obligations hereunder when caused by material shortages,
weather, acts of God or labor disputes.

          D.        Tenant agrees, from time to time, within ten (10) days after
request by Landlord, to deliver to Landlord or Landlord’s designee, certificates
of occupancy pertaining to the installation of racking and the use of racking
(with the parties acknowledging that Landlord will obtain a certificate of
occupancy prior to the commencement of constructing the Landlord Improvements),
most recently available financial statements prepared in accordance with GAAP,
and an estoppel certificate stating that this Lease is in full force and effect,
the date to which rent is paid and such other factual matters pertaining to this
Lease as may be requested by Landlord. Tenant hereby irrevocably appoints
Landlord as attorney-in-fact for the Tenant with full power and authority to
execute and deliver in the name of Tenant such estoppel certificate if Tenant
fails to deliver the same within such ten (10) day period and such certificate
as signed by Landlord or Landlord’s beneficiary, as the case may be, shall be
fully binding on Tenant, if Tenant fails to deliver a contrary certificate
within five (5) days after receipt by Tenant of a copy of the certificate
executed by Landlord or Landlord’s beneficiary, as the case may be, on behalf of
Tenant.

          E.        This Lease constitutes the entire understanding and
agreement of the Landlord and Tenant with respect to the subject matter of this
Lease, and contains all of the covenants and agreements of Landlord and Tenant
with respect thereto. Landlord and Tenant each acknowledge that no
representations, inducements, promises or agreements oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations not expressly set forth in this Lease are of no
force or effect. This Lease may not be altered, changed or amended except by an
instrument in writing signed by both parties hereto.

          F.        All obligations of Tenant hereunder not fully performed as
of the expiration or earlier termination of the term of this Lease shall survive
the expiration or earlier termination of the term hereof, including, without
limitation, all payment obligations with respect to taxes and insurance and all
obligations concerning the condition and repair of the Premises. Upon the
expiration or earlier termination of the term hereof, and prior to Tenant
vacating the Premises, Tenant shall pay to Landlord any amount reasonably
estimated by Landlord as necessary to put the Premises, including, without
limitation, all heating and air conditioning systems and equipment therein, in
good condition and repair, reasonable wear and tear excluded. Tenant shall also,
prior to vacating the Premises, pay to Landlord the amount, as estimated by
Landlord, of Tenant’s obligation hereunder for real estate taxes and insurance
premiums for the year in which the Lease expires or terminates, prorated through
the date of expiration or termination. All such amounts shall be used and held
by Landlord for payment of such obligations of Tenant hereunder, with Tenant
being liable for any additional costs therefor upon demand by Landlord, or with
any excess to be returned to Tenant after all such obligations have been
determined and satisfied as the case may be. Any security deposit held by
Landlord shall be credited against the amount due from Tenant under this
Paragraph 22F.

          G.        If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws effective during the term of this
Lease, then and in that event, it is the intention of the parties hereto that
the remainder of this Lease shall not be affected thereby, and it is also the
intention of the parties to this Lease that in lieu of each clause or provision
of this Lease that is illegal, invalid or unenforceable, there be added, as a
part of this Lease, a clause or provision as similar in terms to such illegal,
invalid or unenforceable clause or provision as may be possible and be legal,
valid and enforceable.

          H.        All references in this Lease to “the date hereof” or similar
references shall be deemed to refer to the last date, in point of time, on which
all parties hereto have executed this Lease.

          I.        Landlord and Tenant represent and warrant to the other that
it has dealt with no broker, agent or other person in connection with this
transaction other than Trammell Crow Company, Grubb & Ellis and Cushman &
Wakefield (collectively, the “Brokers”) or that no broker, agent or other person
brought about this transaction other than the Brokers, other than as may be
referenced in a separate written agreement executed by such party, and delivered
to the other party. Landlord agrees to pay the brokerage commission of Trammell
Crow Company and Grubb & Ellis in connection with this leasing transaction.
Landlord and Tenant agree to indemnify and hold the other party harmless from
and against any claims by any other broker, agent or other person other than
Trammell Crow Company and Grubb & Ellis claiming a commission or other form of
compensation by virtue of having dealt with such party with regard to this
leasing transaction. The parties specifically acknowledge and agree that Cushman
& Wakefield is not entitled to a commission or other form of compensation in
connection with this leasing transaction.




--------------------------------------------------------------------------------




          J.        If and when included within the term “Landlord”, as used in
this instrument, there is more than one person, firm or corporation, all shall
jointly arrange among themselves for their joint execution of a notice
specifying some individual at some specific address for the receipt of notices
and payments to Landlord. If and when included within the term “Tenant”, as used
in this instrument, there is more than one person, firm or corporation, all
shall jointly arrange among themselves for their joint execution of a notice
specifying some individual at some specific address within the continental
United States for the receipt of notices and payments to Tenant. All parties
included within the terms “Landlord” and “Tenant”, respectively shall be bound
by notices given in accordance with the provisions of Paragraph 23 hereof to the
same effect as if each had received such notice.

          K.        Tenant’s “proportionate share”, as used in this Lease, shall
mean a fraction, the numerator of which is 69,960 and the denominator of which
is 85,326 equaling 81.99%.

          L.        Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound hereby until its
delivery to Tenant of an executed copy hereof signed by Landlord, already having
been signed by Tenant, and until such delivery Landlord reserves the right to
exhibit and lease the Premises to other prospective tenants. Notwithstanding
anything contained herein to the contrary Landlord may withhold delivery of
possession of the Premises from Tenant until such time as Tenant has paid to
Landlord the Security Deposit required by Paragraph 2B hereto and one month’s
rent as set forth in Paragraph 2A hereof.

          M.        In the event Tenant requests Landlord to execute any waiver,
subordination, consent or other document in connection with a proposed loan,
line of credit or other financing to Tenant, Tenant shall reimburse Landlord for
all costs and expenses, including attorney’s fees, incurred by Landlord in
connection with or resulting from such request. Tenant shall reimburse Landlord
for such costs and expenses within fifteen (15) days of receipt of an invoice
for same.

23.     NOTICES. Each provision of this instrument or of any applicable
governmental laws, ordinances regulations and other requirements with reference
to the sending, mailing or delivering of notice or the making of any payment by
Landlord to Tenant or with reference to the sending, mailing or delivering of
any notice or the making of any payment by Tenant to Landlord shall be deemed to
be complied with when and if the following steps are taken:

          (a)        All rent and other payments required to be made by Tenant
to Landlord hereunder shall be payable to Landlord at P.O. Box 503012, St.
Louis, Missouri 63150-3012 or at such other address as Landlord may specify from
time to time by written notice delivered in accordance herewith. Tenant’s
obligation to pay rent and any other amounts to Landlord under the terms of this
Lease shall not be deemed satisfied until such rent and other amounts have been
actually received by Landlord. In addition to base rental due hereunder, all
sums of money and all payments due Landlord hereunder shall be deemed to be
additional rental owed to Landlord.

          (b)        All payments required to be made by Landlord to Tenant
hereunder shall be payable to Tenant at the address set forth below, or at such
other address within the continental United States as Tenant may specify from
time to time by written notice delivered in accordance herewith.

          (c)        Any written notice or document required or permitted to be
delivered hereunder shall be deemed to be delivered whether actually received or
not when deposited in the United States Mail, postage prepaid, Certified Mail,
addressed to the parties hereto at the respective addresses set out below, or at
such other address as they have theretofore specified by written notice
delivered in accordance herewith.

24.     HAZARDOUS WASTE.

          A.        The term “Hazardous Substances”, as used in this Lease shall
mean pollutants, contaminants, toxic or hazardous materials or wastes, petroleum
products or any other substances, the removal of which is required or the use of
which is restricted prohibited or penalized by any “Environmental Law”, which
term shall mean any and all federal, state or local laws including statutes,
regulations, ordinances, codes, rules and other governmental restrictions and
requirements relating to the environment, hazardous substances, or petroleum
products including, but not limited to, the Federal Solid Waste Disposal Act,
the Federal Clean Air Act, the Federal Clean Water Act, the Federal Resource
Conservation and Recovery Act of 1976, the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, regulations of the
Environmental Protection Agency, regulations of the nuclear Regulatory Agency,
regulations or laws administered by OSHA and regulations of any state department
of natural resources or state environmental protection agency now or at any time
hereinafter in effect.

          B.        Tenant hereby agrees that (i) no activity will be conducted
on the Premises by Tenant or Tenant’s agents, employees, contractors,
representatives, invitees or subtenants that shall produce any Hazardous
Substance, except for such activities that are part of the ordinary course of
Tenant’s business (the “Permitted Activities”) provided said Permitted
Activities are conducted in accordance with all Environmental Laws, are fully
and completely disclosed to Landlord, and are expressly approved in advance in
writing by Landlord, (ii) the Premises shall not be used by Tenant or Tenant’s
agents, employees, contractors, representatives, invitees or subtenants in any
manner for the storage of those Hazardous Substances, except for such storage
that is in the ordinary course of Tenant’s business in amounts appropriate for
such use (the “Permitted Material”) provided such Permitted Materials are
properly stored in a manner and location meeting all Environmental Laws, are
fully and completely disclosed to Landlord, and are expressly approved in
advance in writing by Landlord, (iii) no portion of the Premises shall be used
as a landfill or a dump, (iv) Tenant shall not install any underground tanks of
any type, (v) Tenant shall not allow any surface or subsurface conditions to
exist or come into existence that constitute, or with the passage of time may
constitute, a public or private nuisance, and (vi) Tenant shall not permit any
Hazardous Substances to be brought onto the Premises, except for the Permitted
Materials, and if so brought or found located thereon, the same shall be
immediately removed, with proper disposal, and all required removal and cleanup
procedures shall be diligently undertaken pursuant to all Environmental Laws.
Tenant shall immediately give Landlord written notice as soon as Tenant becomes
aware of any suspected breach of this Paragraph, or any condition or
circumstance which makes the environmental warranties contained in this Lease
incomplete, inaccurate or misleading, upon learning of the presence or any
release of any Hazardous Substances, or upon receiving any correspondence,
notice, pleading, citation, indictment, complaint, order, decree, or other
document from any source asserting or alleging a circumstance or condition which
requires or may require a cleanup, removal, remedial action, or other response
by, or on the part of the Tenant under Environmental Laws, or which seeks
criminal or punitive penalties from Tenant for an alleged violation of
Environmental Laws, or otherwise pertaining to Hazardous Substances which may
affect the Premises, together with a copy thereof. In the event of any such
circumstance, Tenant agrees, at its expense and at the request of Landlord, to
permit an environmental audit solely for the benefit of the Landlord, to be
conducted by the Landlord or an independent agent selected by the Landlord and
which may not be relied upon by the Tenant for any purpose. This provision shall
not relieve the Tenant from conducting its own environmental audits or taking
any other steps necessary to comply with Environmental Laws. Landlord, in the
event it is named as a party, shall have the right, but not the obligation, to
join and participate in any legal proceedings or actions initiated in connection
with any matters related to Environmental Laws and to have its attorneys’ fees
in connection therewith paid by Tenant. Tenant shall, at Landlord’s request,
defend all suits, actions or proceedings commenced against Landlord with counsel
approved by Landlord, in Landlord’s sole discretion, and Tenant shall pay all
costs and judgments associated therewith.




--------------------------------------------------------------------------------




          C.        Tenant shall be solely responsible and shall indemnify,
defend and hold Landlord Entities harmless from and against all claims, demands,
actions, losses, liabilities, costs, expenses, damages and obligations of any
nature (including, without limitation, diminution in value of the Premises; all
consequential damages; the cost of any required or necessary repair, cleanup or
detoxification of the Premises; the preparation and implementation of any
closure, remedial or other required plans; damages for the loss or restriction
on use of rentable or usable space or of any amenity of the Premises; damages
arising from any adverse impact on marketing of space; damages to adjacent
property; costs of restoring the Premises, and sums paid in settlement of
claims, attorneys’ fees, court costs, consultant fees, and expert fees) incurred
by or asserted against Landlord and directly or indirectly as a result of,
arising from, connected with, or attributable to use of the Premises by Tenant
or its agents, employees, contractors, representatives, invitees or subtenants,
or the generation, storage, release, threatened release, discharge, disposal,
removal or presence of any Hazardous Substances by Tenant or its agents,
employees, contractors, representatives, invitees or subtenants, or relating to
any activity, act or omission involving Hazardous Substances or noncompliance
with any Environmental Law by Tenant or its agents, employees, contractors,
representatives, invitees or subtenants. The foregoing indemnification shall
survive the termination or expiration of the Lease. Notwithstanding anything to
the contrary contained in this Lease, any default under the terms of this
Paragraph shall be a material default under this Lease enabling Landlord, at
Landlord’s option, to immediately exercise any of the remedies set forth in this
Lease, in addition to any other remedies available to Landlord, without notice
to Tenant and without obligation to provide any grace or cure period to Tenant.
Notwithstanding anything to the contrary contained herein, Landlord’s approval
of any activity or storage relating to any Hazardous Substance is not intended
to, and shall not, be deemed an undertaking by Landlord to determine whether or
not such activity or storage is in compliance with Environmental Laws and
Landlord assumes no responsibility with respect thereto.

25.     ADDITIONAL PROVISIONS. See Exhibits “A”, “B”, C” and “D” attached hereto
and incorporated by reference herein.

26.     LANDLORD’S LIEN. In addition to any statutory lien for rent in
Landlord’s favor, Landlord shall have and Tenant hereby grants to Landlord a
continuing security interest for all rentals and other sums of money become due
hereunder from Tenant, upon all goods, wares, equipment, fixtures, furniture,
inventory, and other personal property of Tenant now or hereafter situated at
the Premises, and such property shall not be removed therefrom without the
consent of Landlord until all arrearages in rent as well as any and all other
sums of money then due to Landlord hereunder shall first have been paid and
discharged. In the event any of the foregoing described property is removed from
the Premises in violation of the covenant in the preceding sentence, the
security interest shall continue in such property and all proceeds and products,
regardless of location. Upon a default hereunder by Tenant in addition to all
other rights and remedies, Landlord shall have all rights and remedies under the
Uniform Commercial Code including, without limitation, the right to sell the
property described in this Paragraph at public or private sale upon five (5)
days notice by Landlord. Tenant hereby agrees to execute such other instruments,
necessary or desirable under applicable law to perfect the security interest
hereby created. Landlord and Tenant agree that this Lease and security agreement
serves as a financing statement and that a copy, photographic or other
reproduction of this portion of this Lease may be filed of record by Landlord
and have the same force and effect as the original. This security agreement and
financing statement also covers fixtures located at the Premises subject to this
Lease and identified in Exhibit “A” attached hereto and incorporated herein by
reference and is to be filed for record in the real estate records. The record
owner of this property is AMB Property II, L.P. Notwithstanding the above,
Landlord agrees that the foregoing Landlord’s lien shall be subordinate to the
liens of Tenant’s floor financing creditors, GE Distribution Finance and IBM
Credit LLC (the “Lenders”). In furtherance thereof, and subject to the terms of
Paragraph 22M of this Lease, Landlord agrees to execute instruments consistent
with the form attached hereto as Exhibit “C”, subject to reasonable
modifications requested by the Lenders, provided that such instruments are
executed by the Lenders and consented to by Tenant in writing.

27.     OPTION TO TERMINATE. Tenant shall have the one-time right to terminate
the Lease and surrender possession of the Premises at the end of the
thirty-sixth (36th) month following the Rent Commencement Date (the “Termination
Date”) by providing written notice to Landlord of its intent to terminate (the
“Termination Notice”) on or before nine (9) months prior to the Termination Date
(the “Option Date”), together with a payment in the amount of $106,037.50
representing one-half (1/2) of the $212,075.00 termination fee (the “Termination
Fee”) accompanying the Termination Notice. The second installment of the
Termination Fee in the amount of $106,037.50 shall be due and payable on the
Termination Date. The Termination Fee equals the sum of (a) a penalty in the
amount of $21,000.00, (b) unamortized leasing commissions paid by Landlord in
the amount of $48,312.00, and (c) the unamortized cost of the Landlord
Improvements in the amount of $142,763.00 (based upon the estimated cost of that
portion of the Landlord Improvements that are specific to Tenant’s use). At such
time as the actual cost of the Landlord Improvements is determined, the
Termination Fee shall be re-calculated by Landlord and notice of same shall be
furnished to Tenant. Effective on the Termination Date, Tenant shall surrender
the Premises in the condition required hereunder and the rights, liabilities and
obligations of the parties hereunder shall cease and terminate, except that: (a)
each party shall remain liable for all outstanding amounts due under the Lease
and other obligations owing under the Lease that have accrued on or prior to the
Termination Date, and (b) all obligations of the parties under the Lease,
including Tenant’s environmental indemnification of Landlord, accruing on or
prior to the date that Tenant vacates the Premises or arising out of Tenant’s
occupancy of the Premises, shall remain in full force and effect. In the event
the Termination Notice and the first installment of the Termination Fee are not
delivered to Landlord on or before the Option Date or the second half
installment of the Termination Fee is not delivered to Landlord on or before the
Termination Date, the option to terminate contained within this Paragraph 27
shall be null and void and of no further force or effect and the Lease shall
continue in accordance with its terms.

28.     LEASE GUARANTY. This Lease shall be conditioned upon and shall not take
effect until such time as the Lease Guaranty attached hereto as Exhibit “D” is
executed by Zones, Inc., the parent company of Tenant.

[Signatures appear on following page]




--------------------------------------------------------------------------------




EXECUTED BY LANDLORD, this 19th day of March, 2004.


Attest /Witness                     /S/ JOHN G
MELLOR                                                    AMB PROPERTY II, L.P.,
    Title: VP/CFO                                                          a
Delaware limited partnership                     By: TEXAS AMB I, LLC,        
        a Delaware limited liability company                     Its:General
Partner                     By: AMB PROPERTY HOLDING CORPORATION,        
       a Maryland corporation                     Its: Sole Member              
      By:  /S/                                                                  
                Title:  VICE PRESIDENT                                          
          ADDRESS:                     AMB Property Corporation         Attn:
Regional Manager - Chicago         One O'Hare Center         6250 North River
Road, Suite 1100         Rosemont, Illinois 60018                     WITH A
COPY TO:                     AMB Property Corporation         Attn: Regional
Manager-Chicago         Sixty State Street, Suite 3700         Boston,
Massachusetts 02109                 EXECUTED BY TENANT, this 19th day of March,
2004                     Attest /Witness             CORPORATE PC SOURCE,      
  an Illinois corporation                   /S/ JOHN G
MELLOR                                                  By:   /S/ CHRISTINA M
CORLEY                          Title:
VP/CFO                                                                  Title:
CEO/PRESIDENT                                                  ADDRESS:        
            Corporate PC Source         780 AEC Drive         Wood Dale,
Illinois 60191    




--------------------------------------------------------------------------------
